Citation Nr: 1521501	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to payment of accrued VA death pension benefits.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1940 to August 1946.  He died in February 2008.  His surviving spouse died in March 2009.  The appellant is the Veteran and his surviving spouse's adult daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) office in Philadelphia, Pennsylvania.  Jurisdiction currently resides in Atlanta, Georgia.

Based on a review of the record, the Board has recharacterized the issue of whether the Veteran's month of death check should be paid to the estate of his surviving spouse to reflect entitlement to payment of accrued VA death pension benefits.


FINDINGS OF FACT

1.  The Veteran passed away in February 2008.  His surviving spouse died in March 2009.

2.  Prior to his death, the Veteran received monthly nonservice-connected pension and special monthly compensation payments in the amount of $1,790.

3.  In September 2008, VA awarded the Veteran's surviving spouse death pension with aid and attendance in the amount of $998 per month. 

4.  VA death pension benefits were due to the Veteran's surviving spouse and unpaid at the time of her death.

5.  The appellant is the Veteran and his surviving spouse's adult daughter.  The evidence of record does not indicate she was found to be permanently incapable of self-support prior to attaining the age of 18.

6.  The evidence of record indicates the appellant paid the expenses associated with the burial of the surviving spouse.


CONCLUSION OF LAW

The criteria for entitlement to the remaining balance of $792 in accrued VA death pension benefits have been met.  38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. §§ 3.20, 3.57, 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

VA fully complied with the Veterans Claims Assistance Act of 2000 (VCAA).  VA informed the appellant of what was required to prove her claim and VA's duty to assist her.  See 38 C.F.R. § 3.159.  She was most recently reminded of this information in the July 2013 Statement of the Case.  The appellant makes no assertion of a lack of assistance or of being unaware.  

Hence, VA has fulfilled its duty to notify and assist the appellant, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Factual Background

In a January 2007 rating decision, VA granted the Veteran entitlement to nonservice-connected pension with special monthly compensation for aid and attendance, effective December 27, 2006.  In a November 2007 VA notification letter, the Veteran's pension payment was amended to $1,790.  The Veteran passed away in February 2008.  See March 2008 death certificate.

On April 1, 2008, VA deposited a check in the amount of $1,790 into the bank account of the Veteran's surviving spouse.  See surviving spouse's bank account statement from April 2008.  VA subsequently requested the money back and in May 2008, the Veteran's surviving spouse issued a personal check to VA in the amount of $1,790.  See copy of cashed check with appellant's June 2010 statement.

In a September 2008 rating decision, VA awarded the Veteran's surviving spouse entitlement to a death pension award, effective February 2, 2008 with monthly aid and attendance, effective March 1, 2008.  VA also found she was entitled to payment for the Veteran's month of death benefit.  The total amount awarded was $998.  

In an October 2008 VA notification letter, the surviving spouse's death pension and monthly entitlement were released to her daughter as the custodian.  The Veteran's surviving spouse passed away in March 2009.  See March 2009 death certificate.

In an April 2009 statement, the representative for the Veteran's spouse requested, in pertinent part, the full amount for the Veteran's month of death benefit.

In a June 2010 notification letter, VA again held the Veteran's surviving spouse was entitled to the Veteran's benefit for the month in which he died.  VA held the full amount ($1,790) was directly deposited into the account of Veteran's surviving spouse on April 1, 2008, and the record did not reflect the payment was returned.

With a June 2010 correspondence, the appellant included a copy of a cashed personal check issued to VA in May 2008, in the amount of $1,790.  

In June 2010 and August 2010 notification letters, VA subsequently denied entitlement to the Veteran's month of death benefit because the Veteran's spouse had passed away, referencing a VA General Counsel opinion.

Analysis

Although not stated as such, the appellant's argument essentially asserts that accrued VA death pension benefits were due and owed to her mother, the Veteran's surviving spouse, at the time of her death and such benefits should be paid to her.  

Because the Veteran's spouse was awarded a death pension benefit, her entitlement to the Veteran's month of death benefit arose under 38 C.F.R. § 3.20(b).  Pursuant to this regulation, where a veteran dies on or after October 1, 1982, the surviving spouse may be paid death pension or dependency and indemnity compensation for the month in which the veteran died at a rate equal to the amount of compensation or pension which would have been payable to the veteran for that month had death not occurred, but only if such rate is equal to or greater than the monthly rate of death pension or dependency and indemnity compensation to which the surviving spouse is entitled.  Otherwise, no payment of death pension or dependency and indemnity compensation may be made for the month in which the veteran died.  38 C.F.R. § 3.20(b).  

The Board acknowledges that according to a VA General Counsel opinion, if a Veteran's surviving spouse, entitled to receive the section 5310(b)(1) month of the Veteran's death benefit, dies before receiving the benefit, VA is not required to pay to the deceased surviving spouse's estate the amount of the section 5310(b) benefit the surviving spouse would have received, but for his or her death.  See VAOPGCPREC 1-2009 (January 22, 2009).

The Board notes that at the time of the January 22, 2009 VA General Counsel opinion, section 5310(b)(1) awarded entitlement to a one time month of death benefit to a surviving spouse who was otherwise not entitled to death benefits.  See 38 U.S.C.A. § 5310(b)(1) (1997).  Here, the Veteran's spouse was entitled to a death pension benefit.  Therefore, the Board finds January 22, 2009 VA General Counsel opinion is not controlling in this instance. 

The Veteran's spouse was awarded death pension with aid and attendance in the amount of $998 per month.  See September 2008 rating decision.  The Board finds that the payment of $998 for the first month following the Veteran's death was less than the amount of the benefit to which the Veteran would have received had he not died.  See 38 C.F.R. § 3.20(b).  Thus, VA death pension benefits in the amount of $792 were due and owed to the Veteran's surviving spouse at the time of her death.

Periodic monetary VA benefits (also referred to as "accrued benefits") due and unpaid at the time of death of a surviving spouse are to be paid to the children of the Veteran.  38 U.S.C.A. § 5121(a)(3).  The term "child" denotes an individual who is either under the age of 18; is unmarried, over the age of 18, and became permanently incapable of self-support prior to attaining 18; or is unmarried, over the age of 18 but not over the age of 23, and was pursuing a course of instruction within the meaning of 38 C.F.R. § 3.57 at the time of the payee's death.  Where there is no child of the Veteran, only so much of the accrued VA benefits may be paid as is necessary to reimburse the person who bore the expense of the beneficiary's last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. §§ 3.57, 3.1000(5).

The appellant is the Veteran and his surviving spouse's daughter.  In her August 2009 Application for Accrued Amounts Due a Deceased Beneficiary (VA Form 21-601), the appellant indicated that she had paid the surviving spouse's burial expenses in the amount of $9,819.40.  The receipt for the surviving spouse's burial expenses indicates the appellant made the payment.

Accordingly, the Board finds the appellant is entitled to accrued benefits in the amount of $792, for reimbursement for the surviving spouse's burial expenses.  The appellant is not entitled to an amount in excess of $792 because the Veteran's surviving spouse received a death pension payment in the amount of $998 while she was still living.  Thus the surviving spouse was only owed $792 at the time of death, as the unpaid difference for the Veteran's month of death benefit.  See 38 C.F.R. § 3.20(b).

For the foregoing reasons, the appellant is entitled to the entire amount of accrued benefits owed to the Veteran's surviving spouse at the time of her death, in the amount of $792.


ORDER

Entitlement to payment of accrued VA death pension benefits in the amount of $792 is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


